ORDER
The record on appeal regarding defendant’s first assignment of error, pertaining to his motion for appropriate relief heard with the case on appeal, reflects conflicting and insufficient evidence as to the assertion of ineffective assistance of counsel with respect to (1) the withdrawal of defendant’s plea of not guilty to the murder charges by reason of insanity, (2) the submission of a stipulation by defendant admitting commission of the physical acts alleged in the bills of indictment and basing defense on absence of mental elements of the crime, (3) the tender of guilty pleas to the sex offenses, (4) the circumstances surrounding these submissions to the trial court, and (5) the defendant’s understanding and voluntary tender thereof.
The record on appeal does not reflect that the trial court made findings of fact sufficient to resolve these conflicts in the evidence or to establish an evidentiary basis for this Court’s determination of this first assignment of error. We, therefore, remand to the superior court for a hearing on these matters and for findings of fact and conclusions with respect thereto. The order of the trial court containing said findings of fact and conclusions, together with a transcript of the additional evidence, shall be certified to this Court forthwith upon conclusion of the hearing and shall be treated as an addendum to the record. Copies shall be forwarded to all parties for such further proceedings in this Court, if any, as may then be ordered.
It is so ordered.
REMANDED to the Superior Court, Wake County, for further proceedings consistent with this order.
Done by the Court in Conference this 6th day of November 1997.
Orr, J.
For the Court